DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudko et al. (US Patent No. 7,007,396 B2) and Juravic et al. (US Publication No. 2013/0253376 A1).

	Regarding claim 1, Rudko et al. discloses a method of determining an appropriate replacement prosthetic heart valve size when performing a valve replacement procedure, the replacement prosthetic heart valves having a range of specific sizes, comprising: 
preparing a heart valve sizer for percutaneous advancement, the valve sizer including: 

ii. a shaft extending distally from the actuator and housing an actuation rod (40) axially displaceable by the actuator (see Figures 4-6 and col. 4, lines 16-44); and
iii. a sizing element (14) coupled to a distal end of the shaft, the step of preparing the sizer including ensuring the sizing element is in a first position (see Figures 5 and 5A and col. 4, lines 11-59); and 
inserting the sizer in the first position into a catheter (10) configured for percutaneous delivery and having a distal end (see Figure 5A and col. 4, lines 11-15); 
percutaneously advancing the distal end of the catheter to a heart valve annulus (see Figure 1); 
advancing the sizer through the catheter and expelling the sizing element from the distal end of the catheter (see Figure 6); 
moving the actuator to cause displacement of the actuation rod and consequent outward radial expansion of the sizing element from the first to the second positions and into contact with the heart valve annulus (see Figures 4-6 and col. 4, lines 11-59 and col. 5, lines 1-9).   
It is noted Rudko et al. does not specifically teach the sizing element having a central hub with a central bore along a central axis that receives the actuation rod and a plurality of petals each radially movable between a radially retracted first position and a radially expanded second position, the petals being connected to transition between the first and second positions upon displacement of the actuation rod in the shaft, wherein 
However, Juravic et al. teaches the sizing element having a central hub (325) with a central bore along a central axis that receives the actuation rod (324) and a plurality of petals (102, 340) each radially movable between a radially retracted first position and a radially expanded second position, the petals being connected to transition between the first and second positions upon displacement of the actuation rod in the shaft (see [0088], [0098], and [0180]-[0184]), wherein the petals remain parallel to the axis of the hub while being displaced between the first and second positions (see [0016], [0036], [0053], [0087], [0097], [0166], and [0187]), and a clutch mechanism (3206) connected between the actuator and the actuation rod in the shaft so as to transmit movement forces therebetween, wherein movement of the actuator causes displacement of the actuation rod and transition of the petals in the sizing element between the first and the second positions, and the step of continuing to expand the petals outward after contacting the valve annulus until a reaction force causes the clutch mechanism to slip, wherein the clutch mechanism slips at a predetermined reaction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rudko et al. to include a sizing element having a central hub with a central bore along a central axis that receives the actuation rod and a plurality of petals each radially movable between a radially retracted first position and a radially expanded second position, the petals being connected to transition between the first and second positions upon displacement of the actuation rod in the shaft, wherein the petals remain parallel to the axis of the hub while being displaced between the first and second positions, and a clutch mechanism connected between the actuator and the actuation rod in the shaft so as to transmit movement forces therebetween, wherein movement of the actuator causes displacement of the actuation rod and transition of the petals in the sizing element between the first and the second positions, and the step of continuing to expand the petals outward after contacting the valve annulus until a reaction force causes the clutch mechanism to slip, wherein the clutch mechanism slips at a predetermined reaction force imparted by the heart valve annulus against further outward radial expansion of the petals, as disclosed in Juravic et al., so as to maintains a stable orientation of the petals relative to the annulus during expansion (see Juravic et al.: [0166]) and prevent the device from causing tissue damage from over-expansion of the petals (see Juravic et al.: [0185]).
Regarding claim 2, Juravic et al. teaches the actuation rod acts on a plurality of first levers (110, 304) pivotally connected to the central hub that move outward in 
Regarding claim 3, Juravic et al. teaches the central hub comprises a generally cylindrical body having a series of radially-projecting axial ribs, and the first and second levers rotate about pins journaled in sides of adjacent axial ribs (see Figures 3a and 3b and [0182]).
Regarding claim 4, Juravic et al. teaches the actuation rod acts on small fingers on both the first and second levers so as to produce an outward force on both levers (see Figures 3a and 3b and [0182] and [0183]).  
Regarding claim 5, Juravic et al. teaches the first and second levers are connected together and move outward in a scissor-like fashion (see [0166], [0182], and [0183]).
Regarding claim 6, Juravic et al. teaches the actuation rod has a plurality of movement tabs projecting outward through axial slots in the central hub (see Figure 3b), and a distal end of each of the first levers connects via a pivot pin to a distal end of a sizing petal (see Figures 3a and 3b), and wherein a distal end of each of the second levers connects via a pivot pin to a fixed point at a distal end of the central hub (see Figure 3b), while a proximal end of each of the second levers connects via a pivot (342) to a proximal section (343) of the corresponding sizing petal, and wherein each pair of first and second levers are connected where the levers cross each other at midpoints thereof by a fulcrum pin (see Figures 3a and 3b). Juravic et al. teaches a proximal end of each of the first levers connecting to a distal end of shaft/handle via a pivot pin rather In re Japikse, 86 USPQ 70.
Regarding claim 8, Juravic et al. teaches the actuator comprises an actuator ring (336; where button 336 is ring shaped or, alternatively, button 336 may instead be a rotating dial) mounted for rotation on the handle (see [0181]), and the actuation rod is fixed with respect to a clutch ring (344) that is coupled for rotation to the actuator ring via the clutch mechanism (see [0185], [0189], and [0218]), and wherein the clutch ring is connected via a screw thread (see Figure 3d) to the handle so that rotation of the clutch ring causes axial movement of the actuation rod (see Figures 3a-d and [0184] and [0189]).
Regarding claim 10, Juravic et al. teaches the actuator comprises an actuator ring (336; where button 336 is ring shaped or, alternatively, button may instead be a rotating dial) mounted for rotation on the handle (see [0181]), and the actuation rod is fixed with respect to a clutch ring (344) that is coupled for rotation to the actuator ring via the clutch mechanism (see [0185], [0189], and [0218]), and wherein the handle also includes a window at one circumferential location and the clutch ring has a number of numerical markings (118, 218, 318) thereon indicating different sizes of replacement prosthetic heart valves (see also Rudko et al.: Figures 4 and 7 and col. 4, lines 45-59 
Regarding claim 11, Rudko et al. discloses a method of determining an appropriate replacement prosthetic heart valve size when performing a valve replacement procedure, the replacement prosthetic heart valves having a range of specific sizes, comprising: 
preparing a heart valve sizer for percutaneous advancement, the valve sizer including: 
i. a proximal handle (52) having an actuator (50) mounted for movement thereon (see Figure 7 and col. 4, lines 38-44); 
ii. a shaft extending distally from the actuator and housing an actuation rod (40) axially displaceable by the actuator (see Figures 4-6 and col. 4, lines 16-44); and
iii. a sizing element (14) coupled to a distal end of the shaft (see Figures 4-6 and col. 4, lines 11-59), the step of preparing the sizer including ensuring the sizing element is in a first position (see Figures 5 and 5A and col. 4, lines 11-59); 
inserting the sizer in the first position into a catheter (10) configured for percutaneous delivery and having a distal end (see Figure 5A and col. 4, lines 11-15);
percutaneously advancing the distal end of the catheter to a heart valve annulus (see Figure 1); 

moving the actuator to cause displacement of the actuation rod and consequent outward radial expansion of the sizing element from the first to the second positions and into contact with the heart valve annulus (see Figures 4-6 and col. 4, lines 11-59 and col. 5, lines 1-9).
It is noted Rudko et al. does not specifically teach the sizing element having a plurality of petals each radially movable between a radially retracted first position and a radially expanded second position upon displacement of the actuation rod in the shaft, wherein the sizing element has a diameter of less than 6 mm when the petals are in the radially retracted first positions, or a clutch mechanism connected between the actuator and the actuation rod in the shaft so as to transmit movement forces therebetween, wherein movement of the actuator causes displacement of the actuation rod and transition of the petals in the sizing element between the first and the second positions, or the step of continuing to expand the petals outward after contacting the valve annulus until a reaction force causes the clutch mechanism to slip, wherein the clutch mechanism slips at a predetermined reaction force imparted by the heart valve annulus against further outward radial expansion of the petals.
However, Juravic et al. teaches the sizing element (325) having a plurality of petals (102, 340) each radially movable between a radially retracted first position and a radially expanded second position upon displacement of the actuation rod (324) in the shaft, wherein the sizing element has a diameter of less than 6 mm when the petals are in the radially retracted first positions (see [0088], [0098], and [0180]-[0184]), and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rudko et al. to include a sizing element having a plurality of petals each radially movable between a radially retracted first position and a radially expanded second position upon displacement of the actuation rod in the shaft, wherein the sizing element has a diameter of less than 6 mm when the petals are in the radially retracted first positions, and a clutch mechanism connected between the actuator and the actuation rod in the shaft so as to transmit movement forces therebetween, wherein movement of the actuator causes displacement of the actuation rod and transition of the petals in the sizing element between the first and the second positions, and the step of continuing to expand the petals outward after contacting the valve annulus until a reaction force causes the clutch mechanism to slip, wherein the clutch mechanism slips at a predetermined reaction force imparted by the heart valve annulus against further outward radial expansion of the petals, as disclosed in Juravic et al., so as to maintains a stable orientation of the 
Regarding claim 12, Juravic et al. teaches the sizing element has a central hub (325) with a central bore along a central axis that receives the actuation rod, and the actuation rod acts on a plurality of first levers (110, 304) pivotally connected to the central hub that move outward in conjunction with a plurality of second levers (112, 304) pivotally connected to the central hub to radially displace the petals, and lengths of the first and second levers are the same (see Figures 1b, 1d, 3a, and 3b and [0166] and [0182]).
Regarding claim 13, Juravic et al. teaches the central hub comprises a generally cylindrical body having a series of radially-projecting axial ribs, and the first and second levers rotate about pins journaled in the sides of adjacent axial ribs (see Figures 3a and 3b and [0182]).
Regarding claim 14, Juravic et al. teaches the actuation rod acts on small fingers on both the first and second levers so as to produce an outward force on both levers (see Figures 3a and 3b and [0182] and [0183]).
Regarding claim 15, Juravic et al. teaches the first and second levers are connected together and move outward in in a scissor-like fashion (see [0166], [0182], and [0183]).
Regarding claim 16, Juravic et al. teaches the actuation rod has a plurality of movement tabs projecting outward through axial slots in the central hub (see Figure 3b), and a distal end of each of the first levers connects via a pivot pin to a distal end of a In re Japikse, 86 USPQ 70.
Regarding claim 18, Juravic et al. teaches the actuator comprises an actuator ring (336; where button 336 is ring shaped or, alternatively, button 336 may instead be a rotating dial) mounted for rotation on the handle (see [0181]), and the actuation rod is fixed with respect to a clutch ring (344) that is coupled for rotation to the actuator ring via the clutch mechanism (see [0185], [0189], and [0218]), and wherein the clutch ring is connected via a screw thread (see Figure 3d) to the handle so that rotation of the clutch ring causes axial movement of the actuation rod (see Figures 3a-d and [0184] and [0189]).
.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudko et al. and Juravic et al., further in view of Yang et al. (US Patent No. 7,556,646 B2).

Regarding claims 7 and 17, it is noted neither Rudko et al. nor Juravic et al. specifically teach the central hub comprises a generally cylindrical member having a plurality of axial recesses between axial ribs on an outer surface that receive and accommodate the first and second levers as well as the petals in the radially retracted first positions so as to form a cylinder, with outer surfaces of the petals lying flush with the ribs. However, Yang et al. teaches the central hub (32, 34) comprises a generally .

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudko et al. and Juravic et al., further in view of Hinnenkamp et al. (US Patent No. 5,814,098).

Regarding claims 9 and 19, it is noted neither Rudko et al. nor Juravic et al. specifically teach the clutch ring is coupled for rotation to the actuator via a plurality of bearings biased by springs into detents. However, Hinnenkamp et al. teaches a clutch ring is coupled for rotation to the actuator via a plurality of bearings (94) biased by springs (92) into detents (98) (see Figure 4A and col. 5, lines 30-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791